Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed August 24, 1973, which awarded death benefits to claimant. Claimant’s deceased husband was a manufacturer’s representative for several health and beauty aid concerns. The board has determined that he sustained an acute coronary occlusion while attending a trade convention in Chicago on January 17, 1968 and concluded that his death on that date constituted an accidental injury arising out of and in the course of his employment. Decedent’s activities and the events preceding his death were fully recounted by an employee who accompanied him to Chicago and was present with him throughout the convention period. Medical opinions, based primarily on this employee’s account, differed as to whether decedent’s fatal attack was occasioned in part by physical and mental stresses and fatigue attending his participation at this trade show. Nevertheless, the board’s ultimate conclusion was founded on an acceptable theory and possesses adequate evidentiary support (cf. Matter of Schuren v Wolfson, 30 NY2d 90; Matter of McCormick v Green Bus Lines, 29 NY2d 246). Accordingly, its decision must be affirmed. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.